 

Case 1:20-cv-03083-GBD-BCM Document 12 Filed 10/29/20 Page 1. i

  
  

 

UNITED STATES DISTRICT COURT Mee ve
SOUTHERN DISTRICT OF NEW YORK Mn Ps
Xx
Vandyke Johnson,
Plaintiff(s),
-against- 20cv3083(GBD) “
PRO SE PRETRIAL
City of New York, et al CONFERENCE
Defendant(s).
xX

 

Pro se Plaintiff and counsel for all parties are hereby notified that this case is referred to
Magistrate Barbara C. Moses for the purposes of Case Management and Scheduling pursuant
to Federal Rule Civil Procedure 16. You are directed to furnish all attorneys in this action with
copies of this order and enclosures. If you are unaware of the identity of counsel for any of the
parties, you must send a copy of the notice and rules to that party personally.

All correspondence to the Court should be addressed to the chambers of Magistrate
Judge Barbara C. Moses and submitted to the Pro Se Intake Unit, located in the Thurgood
Marshall United States Courthouse, 40 Foley Square, New York, New York 10007 telephone
(212) 805-0175.

Any procedural questions by Pro Se plaintiff should be addressed to the Office of Pro Se
Intake Unit at (212) 805-0175,

Dated: October 29, 2020
New York, New York

hay, 6 Did

r Daniels
ed States District Judge

 

S RDERED:
g

 
